*The opinion of the Court was delivered by
Rogers, J.
The fifteenth section of the act of the 23d March, 1829, which gives authority to the president and managers of the rail-road company, to enter and occupy the land on which the rail-road may be located, provides, among other matters, that upon confirmation and final judgment on the report, and inquisition made in pursuance of the act, upon paying into Court the sum awarded, where the owner shall refuse to receive *558it, the company shall become seized of the same estate in the land which the owner held. After confirmation of the report, by the Court of Common Pleas, and final judgment thereon, the company (the owner having refused to accept it,) paid the sum awarded by the inquest into Court; whereupon they became seized of the same estate in the land which the owner held. The entry being lawful, the Court properly instructed the jury, that if any resistance was made, they had a right to use force; and further, that even if, after they had entered, they misdemeaned themselves, or exceeded their authority, they were not trespassers ; the doctrine of trespassers ah,initio not applying where the entry is made on land which is your own. Where the directions of the act are pursued, the company is acquitted from all responsibility for any injury which may be done. The legislature, while they guard the rights of the owner of the land through which the road passes, have thought proper to avoid, as far as practicable, any vexatious or unnecessary delay — a consideration of great importance in a work of this description, and which they would seem to have had specially in view in the charter granted to the company: and this, if not conceded, has been but faintly denied. The plaintiff in error contends, that, as the proceedings were removed by certiorari, of which the company had notice before entry, the action of trespass will well lie. On this exception, they mainly depend. We have no doubt of the power to remove the proceedings on certiorari: for the jurisdiction of the Supreme Court (as has been repeatedly ruled,) to review the proceedings of all inferior tribunals, cannot be taken away, except by express words, or necessary implication. Although this power must be conceded, still the question recurs, was the certiorari a supersedeas ? In one sense, it certainly was; for after a certiorari, all subsequent proceedings by the Court below, on the record, are erroneous. If any thing had remained for the Court of Common Pleas to do, it would be error in them to proceed, after the allowance of the act; but after the payment of the money into Court, no further action by them was required. It becomes, therefore, a question of legislative intention; and from the act, and the evident design of its framers, it is clean', that in the intermediate time between the payment of the money into Court, and the allowance of the writ, the company were seized of the land, and of course had a right of entry. The question then comes to this; will *the allowance of tbe writ divest the seisin, and reinvest the title of/ the former owner? We are of opinion, that nothing/can have that effect, short of a reversal of the proceedings. Wlnether trespass will lie, in that event, it is needless to determine, as we are clearly of the opinion, that the action cannot/óe sustained, while *559the- certiorari is pending and undetermined. It is said, that if the judgment of the Court of Common Pleas is reversed, the plaintiff may be without remedy. If this were so, as it is a case of improvident legislation, within the constitutional limits of the legislature, we cannot control it, as that would be an assumption of legislative authority. But the plaintiff is not without redress; for granting that trespass will not lie, after reversal, yet there is nothing to prevent a new application to the Court for an inquest. The inquest would be able to do justice to the owner, by giving him the value of the land, at the time of the entry, with interest until the finding of the second inquest.
Judgment affirmed.
Cited by Counsel, 8 Watts & Sergeant, 461; 11 Harris, 36.